DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roehr et al. (PGPUB 20040047171), hereinafter as Roehr.
Regarding claim 1, Roehr teaches a semiconductor device comprising: 
a memory cell (Fig 2); a bit line pair (Fig 2, BL, BL/) on which a voltage is changed towards a first voltage and a second voltage (Fig 3, VHi and VLo) that is different from the first voltage in a read mode (Fig 3, read signals on bit lines) in accordance with data of the memory cell, the bit lines being coupled to the memory cell; and 
a specifying circuit (Fig 2, control circuits for M and /M, and capacitors) for specifying a bit line out of the bit line pair, wherein a capacitative element (Fig 2, 195a/222a) is coupled to the bit line specified by the specifying circuit and a voltage of the specified bit line is set to a voltage between the first voltage and the second voltage in a test mode (Fig 3, VLOTest between VLo and VHi).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehr, in view of Yamada (PGPUB 20180315465), hereinafter as Yamada.
Regarding claim 2, Roehr teaches a device as in rejection of claim 1,
But not expressly capacitative element has a wiring capacitance that is determined depending on a length of the bit line pair
Yamada teaches the capacitative element has a wiring capacitance that is determined depending on a length of the bit line pair (Fig 1, and 0055 parasitic capacitance is used to determine the performance parameter).
Since Yamada and Roehr are both from the same field of semiconductor memory device, the purpose disclosed by Yamada would have been recognized in the pertinent art of Roehr. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to determine the capacitance of the bit line as in Yamada into the device of Roehr for the purpose of charging the bit line properly. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehr and Yamada, in view of Hidaka (PGPUB 20020036918), hereinafter as Hidaka.
Regarding claim 3, Roehr and Yamada teach a device as in rejection of claim 2, 
But not expressly write circuit includes a specifying circuit and supplies a third voltage that is different from the first voltage and the second voltage to the bit line specified by the specifying circuit in the write mode
Hidaka teaches write circuit includes a specifying circuit and supplies a third voltage that is different from the first voltage and the second voltage to the bit line specified by the specifying circuit in the write mode (Fig 4, data writing step has different BL voltages than that of data read step).
Since Hidaka and Roehr are both from the same field of semiconductor memory device, the purpose disclosed by Hidaka would have been recognized in the pertinent art of Roehr. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to apply a voltage to the bit line as in Hidaka into the device of Roehr for the purpose of writing data into a memory cell. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827